Citation Nr: 0432450	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
both directly related to service and as secondary to exposure 
to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In his VA Form 9 dated in April 2003, the veteran indicated 
that he wished to present testimony at a hearing on appeal 
before a Veterans Law Judge in Washington, DC.  In a letter 
dated July 16, 2003, the veteran was informed that a hearing 
was scheduled for November 7. 2003.  The letter was returned 
and it was noted the veteran had been released from custody.  
Subsequently, the veteran failed to respond to a subsequent 
letter that was not returned, mailed to a new address of 
record, indicating that he was scheduled to appear for a 
hearing in Washington, DC on November 7, 2003.  

The veteran has claimed entitlement to nonservice connected 
pension and total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
These claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran has not 
been able to attend the VA examinations scheduled on his 
behalf, due to his incarceration.  He has, however, recently 
been released from prison.  In addition, the RO has not 
obtained records of treatment the veteran may have had during 
his recent incarceration in prison.  The Board thus finds it 
would be helpful to proffer the veteran a current examination 
to include appropriate clinical testing and review of the 
claims file, in order to determine the nature, extent and 
etiology of the veteran's claimed peripheral neuropathy, in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The claims file further reflects that the veteran was found 
to be eligible for participation in the Agent Orange Veteran 
Payment Program Fund by a July 1997 decision of a Special 
Master for Appeals that ultimately found the veteran to be 
100 percent disabled, with onset established in November 
1973.  Records presented to the court at this time show that 
the veteran had been found totally disabled and entitled to 
disability benefits by the Social Security Administration 
(SSA), effective in January 1991.

The veteran submitted to the RO some of the medical records 
upon which these determinations were based.  The RO also 
received records, which are presumed to have been part of the 
supporting documentation, as a result of requests for the 
records from the individual health care providers, including 
the prisons in which the veteran was then incarcerated.  
Nonetheless, the entire medical record upon which either of 
these decisions was based has not been requested.  Although 
the Board is not bound by decisions of the Agent Orange 
Veteran Payment Program or those by SSA, medical evidence 
used in the determination of disability benefits may be 
helpful.  This is particularly so in this case, as the 
veteran has argued that symptoms of his claimed peripheral 
neuropathy were manifested during active service-
particularly in the left leg-and within a year following his 
discharge from active service.  See Brock v. Brown, 10 Vet. 
App. 155, 161-62 (1997);  see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, in a statement submitted with his substantive 
appeal, in April 2003, the veteran stated he had been 
employed following his discharge from active service in (or 
about) 1969 by the U.S. Postal Service (USPS), at the 
Flushing station on Sanford and Main in New York.  While 
employed, he wrote, he continued to experience the same pain 
and weakness in his left leg that he stated he experienced 
during active service.  He sought treatment for this 
condition at the time, and was told he had suffered 
neurological damage.  He also sought treatment in Mobile, 
Alabama.  It would be very helpful to obtain these records of 
treatment following his discharge from active service.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) ); and VAOPGCPREC 7-2004.   

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
peripheral neuropathy, both as directly 
related to service and as secondary to 
exposure to Agent Orange; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his claimed peripheral neuropathy from 
his discharge from active service in 1969 
to the present.  In particular, the 
veteran should be asked to identify the 
civilian and/or VA health care facilities 
at which he sought treatment for left leg 
pain and weakness in New York and 
Alabama, immediately after separating 
from active service in 1969.  The RO 
should further request that the veteran 
identify the prisons at which he was 
incarcerated.  The RO should procure duly 
executed authorization for the release of 
private medical records.

In addition, the RO should request that 
the veteran identify any and all names 
and aliases, with identification numbers 
that he has used to allow for a thorough 
search for his treatment records.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
peripheral neuropathy.  In particular, 
the RO should request any and all 
inpatient and outpatient records, to 
include any and all medical records for 
treatment accorded the veteran at the 
VAMCs in Brooklyn, New York; New Orleans, 
Louisiana; Long Beach, California; 
Atlanta, Georgia, Lake City, Florida; and 
Mobile, Alabama from the date of his 
discharge from active service in 1969 to 
the present.  The RO is reminded to 
search under any and all names and 
identification numbers used by the 
veteran.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist him in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

4.  The RO should obtain any additional 
service medical records from the 
veteran's active service.  In particular, 
the RO is requested to search for 
hospital records for treatment the 
veteran received while stationed with
?	H&S Company, FLSG-A, 3rd ServBn, FLC 
from April 1968 to January 1969
?	SupCompany, FLSG-A, 3rd ServBn, FLC 
from January 1969 to March 1969
?	H&S Company, FLSG-A, 3rd ServBn, FLC 
from March 1969 to May 1969.

In addition, the RO should make specific 
attempts to obtain additional service 
personnel records, to include any and all 
copies of administrative and criminal 
proceedings.  In particular, the RO 
should verify if a DD 215 was filed, and 
whether the veteran was awarded the 
Combat Infantryman Badge.

5.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO should complete any and all 
follow-up actions necessary, including 
requesting Morning Reports and other such 
reports which could be used to verify 
daily personnel actions from National 
Personnel Records Center (NPRC).

The RO is reminded to search for records 
under any and all names and 
identification numbers used by the 
veteran.

6.  The RO should request from SSA and 
the Agent Orange Veteran Payment Program 
Fund copies of the decisions in which the 
veteran was determined to be eligible for 
the program and/or found to be disabled, 
and any and all medical evidence upon 
which these decisions were based.  The RO 
is reminded to search for records under 
any and all names and identification 
numbers used by the veteran.

7.  The RO should request that the 
veteran clearly identify the USPS office 
for which he worked after his discharge 
from active service, and should obtain 
duly executed authorization for the 
release of private medical records.  The 
RO should then request of USPS any and 
all records of medical treatment and/or 
examination associated with his 
employment and, if warranted, relevant 
records concerning missed work and 
inability to perform required duties or 
the need for assignment to light duty as 
the result of any physical incapacity.  
The RO is reminded to search under any 
and all names and identification numbers 
used by the veteran.  The appellant 
should be specifically informed as to 
what portion of the evidence identified 
that he is required/expected to submit, 
and which portion of the evidence 
identified that the VA would attempt to 
obtain in order to assist him in 
substantiating his claim, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, supra; 
Charles, supra.   

8.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed peripheral 
neuropathy.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed neurological disorder, 
to include peripheral neuropathy.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed neurological disorder, to 
include peripheral neuropathy.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neurological 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
neuropathy to include peripheral 
neuropathy.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed neuropathy, 
to include peripheral 
neuropathy, is the result of 
the veteran's active service, 
to include exposure to the 
herbicide Agent Orange?
2.	In the alternative, is it at 
least as likely as not that any 
diagnosed neuropathy, to 
include peripheral neuropathy, 
is the direct result of the 
veteran's active service?

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for peripheral neuropathy, 
both as directly related to active 
service and as a result of exposure to 
the herbicide Agent Orange.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



